Citation Nr: 9901396	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a brachioplexus stretch injury incurred during 
treatment of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1972.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of October 1996, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  VA treatment records, dated in March 1995, indicate the 
veteran suffered a brachioplexus stretch injury while 
undergoing VA treatment for a cervical spine disorder.

3.  VA spine and neurological examination reports, dated in 
October 1996 attribute additional disability to the 
brachioplexus stretch injury.


CONCLUSION OF LAW

VA medical treatment caused additional disability 
attributable to a brachioplexus stretch injury.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

A review of the evidence of record in this case indicates 
that the veteran sustained a cervical spine injury in 1990.  
He reported symptoms including pain, loss of strength in the 
arms and legs, and impotence which became worse over the 
course of several years.  He underwent cervical disc fusion 
with iliac bone in January 1994.  His symptoms stabilized but 
failed to improve.  He had been cautioned preoperatively that 
he might have no change in his symptoms and that a second 
operation might be necessary.

VA treatment records show the veteran admitted for severe 
cervical spondylitic myelopathy in February 1995.  On March 
6, 1995 he underwent cervical laminectomy with lateral mass 
plates from C3 to C7, performed by Dr. Oliver.  His 
postoperative exam showed only minimal flicker of deltoid and 
biceps function on the right.  It was thought that there was 
a possible brachioplexus stretch injury on the right due to 
positioning.  

His right upper extremity was placed in a sling to prevent 
drooping.  He continued to participate actively in physical 
therapy and improved during the first week.  At discharge his 
deltoid and biceps functions were approximately 2/5 on the 
right.  Triceps function was 4/5.

VA treatment records, dated in March 1995, show the veteran 
returning for treatment on March 10, 1995.  His postoperative 
wound had reopened.  A debridement and reclosure was 
performed.  Records from this procedure, performed by Dr. 
Oliver, contain a statement that the veteran sustained a 
brachioplexus stretch injury at the time of his March 6, 1995 
operation.

The report of a VA spine examination, conducted in October 
1996, shows the veteran assessed with brachial plexus 
neuropathy secondary to stretching following surgical 
procedure.  The examiner added a notation regarding the 
stretch injury which is thought to indicate that he agreed 
that it was due to the veterans repeated surgeries.  The 
report of a VA neurological examination, also conducted in 
October 1996, shows a diagnosis of brachial plexus stretch 
injury causing severe peripheral neuropathy of the right 
upper extremity.

The Board concludes that the objective medical evidence of 
record indicates that the veteran suffered a brachial plexus 
stretch injury during VA treatment of a cervical spine 
disorder in March 1995.  Subsequent examination has 
attributed additional disability to this injury.  A grant of 
service connection for residuals of a brachial plexus stretch 
injury is in order under 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for residuals of a brachial 
plexus stretch injury, pursuant to 38 U.S.C.A. § 1151, is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
